DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 02/15/2021 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 02/15/2021 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Refer to the following side by side comparison of claims 1 and 5:


1. (Pre-amended in the response filed on 02/15/2021) A method comprising: 
obtaining an image of a scene including a plurality of pixels; 

obtaining a point cloud based on the image of the scene; 

generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene; and 

generating a plane hypothesis based on the point cloud and the object classification set, 
wherein generating the plane hypothesis includes: 


determining an initial confidence score associated with the plane hypothesis based on the object classification set; 

in accordance with a determination that a number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in a same element of the object classification set is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 

in accordance with a determination that the number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in [[a]] the same element of the object classification set is less than the threshold number, generating a decreased confidence score associated with the plane hypothesis that is less than the initial confidence score.  


5. (Original) The method of claim 1, 

















wherein generating the plane hypothesis includes 


determining a confidence associated with the plane hypothesis based on the object classification set.  



Clearly dependent claim 5’s claimed determining a confidence is broader than parent claim 1’s determining an initial confidence score.  Therefore, dependent claim 5 fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends does not add to parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4 and 6-11:
The prior art of record fails to teach or suggest in the context of independent claim 1 “determining an initial confidence score”, in accordance with the claimed conditions “generating an increased confidence score”, and in accordance with the claimed conditions “generating a decreased confidence score”.
Claims 12-16:
The prior art of record fails to teach or suggest in the context of independent claim 12 the same limitations identified for independent claim 1, “determining an initial confidence score”, in accordance with the claimed conditions “generating an increased confidence score”, and in accordance with the claimed conditions “generating a decreased confidence score”.
Claims 17-20:
The prior art of record fails to teach or suggest in the context of independent claim 17 the same limitations identified for independent claim 1, “determining an initial confidence score”, in accordance with the claimed conditions “generating an increased confidence score”, and in accordance with the claimed conditions “generating a decreased confidence score”.
Regarding this application’s claims filed on 02/15/2021 and the parent application’s patented claims refer to the following side by side comparison which 
Claims filed on 02/15/2021


1. (Pre-amended in the response filed on 02/15/2021) A method comprising: 

obtaining an image of a scene including a plurality of pixels; 

obtaining a point cloud based on the image of the scene; 

generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene; and 

generating a plane hypothesis based on the point cloud and the object classification set, wherein generating the plane hypothesis includes: 

determining an initial confidence score associated with the plane hypothesis based on the object classification set; 

in accordance with a determination that a number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in a same element of the object classification set is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 

in accordance with a determination that the number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in [[a]] the same 


2. (Pre-amended in the response filed on 02/15/2021) The method of claim 1, wherein generating the plane hypothesis includes: 

determining a subset of points of the point cloud corresponding to the respective plurality of pixels of a particular element of the object classification set; and 

generating the plane hypothesis based on the subset of points of the point cloud.  


3. (Original) The method of claim 1, wherein generating the plane hypothesis includes: 

generating a first plane hypothesis based on the point cloud; 

associating the first plane hypothesis with a particular element of the object classification set; 

determining a subset of points of the point cloud corresponding the respective plurality of pixels of the particular element of the object classification set; and 

updating the first plane hypothesis based on the subset of points of the point cloud.  

4. (Original) The method of claim 3, wherein updating the first plane hypothesis based on the subset of points in the point cloud includes expanding a 

5. (Original) The method of claim 1, wherein generating the plane hypothesis includes determining a confidence associated with the plane hypothesis based on the object classification set.  

6. (Original) The method of claim 1, further comprising: 

obtaining a second image of the scene including a second plurality of pixels; obtaining a second point cloud based on the second image of the scene; 

generating a second object classification set based on the second image of the scene, each element of the second object classification set including a respective second plurality of pixels classified as a respective object in the scene; and 

updating a plane hypothesis based on the second point cloud and the second object classification set.  

7. (Original) The method of claim 1, wherein at least one element of the object classification set further includes a label.  

8. (Original) The method of claim 7, further comprising: 

associating the plane hypothesis with a particular element of the object classification set including a label; 

detecting a user input that corresponds to association of a computer-generated reality object with the plane hypothesis; and 



9. (Pre-amended in the response filed on 02/15/2021) The method of claim 7, further comprising: 

associating the plane hypothesis with a particular element of the object classification set including a label; and 

in response to the label of the particular element meeting a modification criteria, displaying a computer-generated reality object at [[the]] a location of the plane hypothesis.  

10. (Original) The method of claim 1, wherein obtaining the point cloud is based on VIO (visual inertial odometry) and/or data from a depth sensor.  

11. (Original) The method of claim 1, wherein generating an object classification set is based on applying a neural network to the image of the scene.  


12. (Pre-amended in the response filed on 02/15/2021) A device comprising: 
a scene camera; and 

one or more processors to: 

obtain, using the scene camera, an image of a scene including a plurality of pixels; 

obtain a point cloud based on the image of the scene; 

generate an object classification set based on the image of the scene, each element of the object classification set 

generate a plane hypothesis based on the point cloud and the object classification set, wherein generating the plane hypothesis includes: 

determining an initial confidence score associated with the plane hypothesis based on the object classification set; 

in accordance with a determination that a number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in a same element of the object classification set is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 

in accordance with a determination that the number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in [[a]] the same element of the object classification set is less than the threshold number, generating a decreased confidence score associated with the plane hypothesis that is less than the initial confidence score.  

13. (Pre-amended in the response filed on 02/15/2021) The device of claim 12, wherein the one or more processors are to generate the plane hypothesis by: 
determining a subset of points of the point cloud corresponding to the respective plurality of pixels of a particular element of the object classification set; and 

generating the plane hypothesis based on the subset of points of the point cloud.  


14. (Original) The device of claim 12, wherein the one or more processors are to generate the plane hypothesis by: 

generating a first plane hypothesis based on the point cloud; 

associating the first plane hypothesis with a particular element of the object classification set; 

determining a subset of points of the point cloud corresponding the respective plurality of pixels of the particular element of the object classification set; and 

updating the first plane hypothesis based on the subset of points of the point cloud.  









15. (Original) The device of claim 12, wherein at least one element of the object classification set further includes a label and the one or more processors are further to: 

associate the plane hypothesis with a particular element of the object classification set including a label; 

detect a user input that corresponds to association of a computer-generated reality object with the plane hypothesis; and 

in response to the label of the particular element meeting a placement criteria, 


16. (Pre-amended in the response filed on 02/15/2021) The device of claim 12, wherein at least one element of the object classification set further includes a label and the one or more processors are further to: 

associate the plane hypothesis with a particular element of the object classification set including a label; and 

in response to the label of the particular element meeting a modification criteria, display a computer-generated reality object at [[the]] a location of the plane hypothesis. 
 
17. (Pre-amended in the response filed on 02/15/2021) A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with one or more scene cameras, cause the device to perform operations comprising: 

obtaining an image of a scene including a plurality of pixels; 

obtaining a point cloud based on the image of the scene; 

generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene; and 

generating a plane hypothesis based on the point cloud and the object classification set, wherein generating the plane hypothesis includes: 

determining an initial confidence score associated with the plane hypothesis based on the object classification set; 

in accordance with a determination that a number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in a same element of the object classification set is greater than a threshold number, generating an increased confidence score associated with the plane hypothesis that is greater than the initial confidence score; and 

in accordance with a determination that the number of points of the point cloud of the plane hypothesis that correspond to pixels of the image in [[a]] the same element of the object classification set is less than the threshold number, generating a decreased confidence score associated with the plane hypothesis that is less than the initial confidence score.  


18. (Pre-amended in the response filed on 02/15/2021) The non-transitory memory of claim 17, wherein generating the plane hypothesis includes: 

determining a subset of points of the point cloud corresponding to the respective plurality of pixels of a particular element of the object classification set; and 

generating the plane hypothesis based on the subset of points of the point cloud.  












19. (Original) The non-transitory memory of claim 17, wherein at least one element of the object classification set further includes a label and the operations further comprise: 

associating the plane hypothesis with a particular element of the object classification set including a label; 

detecting a user input that corresponds to association of a computer-generated reality object with the plane hypothesis; and 

in response to the label of the particular element meeting a placement criteria, associating the computer-generated reality object with the plane hypothesis.  

20. (Pre-amended in the response filed on 02/15/2021) The non-transitory memory of claim 17, wherein at least one element of the object classification set further includes a label and the operations further comprise: 

associating the plane hypothesis with a particular element of the object classification set including a label; and 

in response to the label of the particular element meeting a modification criteria, displaying a computer-generated reality object at [[the]] a location of the plane hypothesis.   







1. A method comprising: 


obtaining an image of a scene including a plurality of pixels; 

obtaining a point cloud based on the image of the scene; 

generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene; and 

generating a plane hypothesis based on the point cloud and the object classification set, wherein generating the plane hypothesis includes: 

generating a first plane hypothesis based on the point cloud; 

associating the first plane hypothesis with a particular element of the object classification set; 

determining a subset of points of the point cloud corresponding the respective plurality of pixels of the particular element of the object classification set; and 

updating the first plane hypothesis based on the subset of points of the point cloud.











2. The method of claim 1, wherein generating the plane hypothesis includes: 



determining a subset of points of the point cloud corresponding to the respective plurality of pixels of a particular element of the object classification set; and 

generating the plane hypothesis based on the subset of points of the point cloud.























3. The method of claim 1, wherein updating the first plane hypothesis based on the subset of points in the point cloud includes expanding a boundary of the first 

4. The method of claim 1, 
wherein generating the plane hypothesis includes determining a confidence associated with the plane hypothesis based on the object classification set.

5. The method of claim 1, further comprising: 

obtaining a second image of the scene including a second plurality of pixels; obtaining a second point cloud based on the second image of the scene; 

generating a second object classification set based on the second image of the scene, each element of the second object classification set including a respective second plurality of pixels classified as a respective object in the scene; and 

updating a plane hypothesis based on the second point cloud and the second object classification set.

6. The method of claim 1, wherein at least one element of the object classification set further includes a label.

7. The method of claim 6, further comprising: 

associating the plane hypothesis with a particular element of the object classification set including a label; 

detecting a user input that corresponds to association of a computer-generated reality object with the plane hypothesis; and 



8. The method of claim 6, further comprising: 

associating the plane hypothesis with a particular element of the object classification set including a label; and 

in response to the label of the particular element meeting a modification criteria, displaying a computer-generated reality object at the location of the plane hypothesis.


9. The method of claim 1, wherein obtaining the point cloud is based on VIO (visual inertial odometry) and/or data from a depth sensor.

10. The method of claim 1, wherein generating an object classification set is based on applying a neural network to the image of the scene.



11. A device comprising: 

a scene camera; and 

one or more processors to: 

obtain, using the scene camera, an image of a scene including a plurality of pixels; 

obtain a point cloud based on the image of the scene; 

generate an object classification set based on the image of the scene, each element of the object classification set 

generate a plane hypothesis based on the point cloud and the object classification set, wherein generating the plane hypothesis includes: 

generating a first plane hypothesis based on the point cloud; 

associating the first plane hypothesis with a particular element of the object classification set; 

determining a subset of points of the point cloud corresponding the respective plurality of pixels of the particular element of the object classification set; and 

updating the first plane hypothesis based on the subset of points of the point cloud.










12. The device of claim 11, wherein the one or more processors are to generate the plane hypothesis by: 

determining a subset of points of the point cloud corresponding to the respective plurality of pixels of a particular element of the object classification set; and 

generating the plane hypothesis based on the subset of points of the point cloud.























13. The device of claim 11, wherein updating the first plane hypothesis based on the subset of points in the point cloud includes expanding a boundary of the first plane hypothesis to include an additional one or more points of the subset of points in the point cloud.

14. The device of claim 11, wherein at least one element of the object classification set further includes a label and the one or more processors are further to: 

associate the plane hypothesis with a particular element of the object classification set including a label; 

detect a user input that corresponds to association of a computer-generated reality object with the plane hypothesis; and 

in response to the label of the particular element meeting a placement criteria, 


15. The device of claim 11, wherein at least one element of the object classification set further includes a label and the one or more processors are further to: 


associate the plane hypothesis with a particular element of the object classification set including a label; and 

in response to the label of the particular element meeting a modification criteria, display a computer-generated reality object at the location of the plane hypothesis.

16. A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with one or more scene cameras, cause the device to perform operations comprising: 


obtaining an image of a scene including a plurality of pixels; 

obtaining a point cloud based on the image of the scene; 

generating an object classification set based on the image of the scene, each element of the object classification set including a respective plurality of pixels classified as a respective object in the scene; and 

generating a plane hypothesis based on the point cloud and the object classification set, wherein generating the plane hypothesis includes: 

generating a first plane hypothesis based on the point cloud; associating the first plane hypothesis with a particular element of the object classification set; 

determining a subset of points of the point cloud corresponding the respective plurality of pixels of the particular element of the object classification set; and updating the first plane hypothesis based on the subset of points of the point cloud.














17. The non-transitory memory of claim 16, wherein generating the plane hypothesis includes: 


determining a subset of points of the point cloud corresponding to the respective plurality of pixels of a particular element of the object classification set; and 

generating the plane hypothesis based on the subset of points of the point cloud.




18. The non-transitory memory of claim 16, wherein updating the first plane hypothesis based on the subset of points in the point cloud includes expanding a 


19. The non-transitory memory of claim 16, wherein at least one element of the object classification set further includes a label and the operations further comprise: 


associating the plane hypothesis with a particular element of the object classification set including a label; 

detecting a user input that corresponds to association of a computer-generated reality object with the plane hypothesis; and 

in response to the label of the particular element meeting a placement criteria, associating the computer-generated reality object with the plane hypothesis.

20. The non-transitory memory of claim 16, wherein at least one element of the object classification set further includes a label and the operations further comprise: 


associating the plane hypothesis with a particular element of the object classification set including a label; and 

in response to the label of the particular element meeting a modification criteria, displaying a computer-generated reality object at the location of the plane hypothesis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 







JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613